Citation Nr: 1817195	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  10-33 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a schedular rating in excess of 10 percent for left lower extremity tibial neuropathy, to include intervertebral disc syndrome, sciatic nerve, and foot drop (hereafter left lower extremity neurological disorder).

2.  Entitlement to an extraschedular rating for the combined effect of the Veteran's service-connected lower extremity disabilities.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1966 to February 1968 and from January 1977 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran requested a hearing before a Decision Review Officer (DRO); the Veteran withdrew that hearing request in a June 2016 statement.

In April 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.

The appeal was remanded for further development in July 2016.


FINDINGS OF FACT

1.  From September 12, 2011 to April 4, 2014, the Veteran's left lower extremity neurological disorder was manifested by no more than moderate incomplete paralysis affecting the sciatic nerve.

2.  From April 4, 2014, the Veteran's left lower extremity neurological disorder has been manifested by no more than moderately severe incomplete paralysis affecting the sciatic nerve.

3.  An extraschedular rating based on the combined effect of the Veteran's lower extremity disabilities is precluded by law.

4.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  From September 12, 2011 to April 4, 2014, the criteria for a schedular rating of 20 percent, but no higher, for the left lower extremity neurological disorder are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.6, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2017).

2.  The criteria for a schedular rating of 40 percent, but no higher, for the left lower extremity neurological disorder are met from April 4, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.6, 4.7, 4.124a, DC 8520 (2017).

3.  The criteria for entitlement to an extraschedular rating for the combined effect of the Veteran's lower extremity disabilities are not met.  38 C.F.R. § 3.321(b)(1); 82 Fed. Reg. 57, 830 (Dec. 8, 2017).  

4.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Contentions

The Veteran asserts that a rating higher than 10 percent is warranted for his left lower extremity neurological disorder due to such symptoms as numbness, burning, and weakness.  He also maintains that his disability causes him to sometimes drag his feet to the point where the tip of his shoes get scuffed up and he trips over his own feet, and that he has fallen and has difficulty going up stairs.  See April 2016 Board Hearing Transcript at 29-33.  Lastly, he asserts that he stopped working as a barber due to problems with standing on his feet all day.  Id at 22.

II.  Applicable Law

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The Veteran's left lower extremity neurological disorder is currently rated pursuant to DC 8525.  Under DC 8525, posterior tibial nerve, complete paralysis of the nerve (paralysis of all muscles of sole of foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired) warrants a 30 percent rating, severe incomplete paralysis warrants a 20 percent rating, and mild or moderate incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, DC 8525.

Under DC 8520, moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating, and moderately severe incomplete paralysis of the sciatic nerve warrants a 40 percent rating.  A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscle atrophy.  A maximum 80 percent rating is warranted for complete paralysis of the sciatic nerve (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).  38 C.F.R. § 4.124a, DC 8520.

It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

The words, "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board evaluates all of the evidence to the degree that its decisions are "equitable and just."  38 C.F.R. § 4.6.

A TDIU may be assigned where the schedular rating is less than total if it is found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R §§ 3.340, 3.341, 4.15, 4.16(a).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than medical question.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App 361, 363 (1993).

III.  Analysis

	i.  Schedular Evaluation

As noted above, the Veteran is currently in receipt of a 10 percent rating for his service-connected left lower extremity neurological disorder.  The appeal period is from September 12, 2011, the date of the award of service connection.

The Board initially notes that the Veteran is also service-connected for bilateral pes planus at a maximum 50 percent, left hallux valgus with regained surgical hardware, and left foot hammer toes.  Thus, the symptomatology due to these other service-connected disabilities will not be considered in assessing the severity of the Veteran's neuropathy.  

An August 2011 electromyogram (EMG) study noted evidence of decreased amplitudes of both tibial nerves, left greater than right at all stimulation points.
In a September 2011 VA treatment record, the Veteran's neuropathy was noted as "acting up."

In a June 2012 VA treatment record, the treating physician noted the Veteran as having a tremor in his left leg.  The Veteran denied tingling, numbness, and change in sensation or shooting pain in his extremities.

The Veteran was afforded a VA peripheral nerves examination in September 2012, at which time the examiner noted severe constant pain and paresthesias and/or dysesthesias and moderate intermittent pain and numbness in the left lower extremity.  The examiner reported normal muscle strength, reflex and sensory testing, with no muscle atrophy or trophic changes, and normal gait in the lower extremities.  No degree of incomplete or complete paralysis for the lower extremity nerves was noted, and no peripheral nerve condition or peripheral neuropathy diagnosis was indicated.  However, no EMG studies were conducted at this time.  The examiner answered "no" when asked if there was no effective function in the left lower extremity other than that which would be equally well served by amputation with prosthesis.  

In a January 2013 VA treatment record, the treating physician noted an abnormal needle EMG finding in the Veteran's left abductor hallicus muscle.  A nerve conduction study was also abnormal, with reduced amplitude in the left tibial nerve. 

The Veteran was afforded another VA peripheral nerves examination on April 4, 2014.  The examiner noted severe constant pain, paresthesias and/or dysesthesias, and numbness, and moderate intermittent pain in the left lower extremity, and the examiner diagnosed the Veteran with bilateral lower extremity tibial neuropathy.  Objective testing indicated normal muscle strength and reflexes, with no muscle atrophy in the bilateral lower extremities.  The report also indicated normal sensation in the left thigh/knee and decreased sensation in the left lower leg/ankle and foot/toes.  The examiner noted the sciatic nerve, internal popliteal (tibial) nerve, and posterior tibial nerves were involved but were all normal.  The report also indicated abnormal gait due to bilateral foot pain, regular cane use, and abnormal left lower extremity EMG findings.  The examiner noted the abnormal EMG from 2013.  No functional impact was indicated, and the examiner answered "no" when asked if there was no effective function in the left lower extremity other than that which would be equally well served by amputation with prosthesis.  

The Veteran was afforded another VA peripheral nerves examination in January 2015, however the Veteran has asserted and the record suggests that this examination is inadequate.  Thus, it will not be considered.  However, the Board emphasizes that the examiner noted severe constant and intermittent pain and moderate parethesias/dysesthesias and numbness in the left lower extremity, as well as an antalgic gait with dropped left foot.  Following this examination, the RO recharacterized the Veteran's disability to include IVDS sciatic nerve and foot drop.

In a November 2015 VA treatment record, the Veteran complained of pins and needles all over his body and requested tramadol for his neuropathy.  He was given medication and spasticity of the left foot was documented.

The Veteran was afforded another VA peripheral nerves examination in July 2017, and was diagnosed with tibial neuropathy of the left lower extremity.  The Veteran declined an EMG study, and reported moderate constant and intermittent pain and paresthesias/dyesthesias, but declined any numbness.  The examiner indicated normal reflexes and no muscle atrophy in the bilateral lower extremities and 4/5 left ankle muscle strength.  Sensory testing in the left lower extremity was normal with the exception of decreased sensation in the foot/toes, and there were no trophic changes.  The examiner noted abnormal (antalgic) gait due to his neuropathy and moderate incomplete paralysis in the left posterior tibial nerve.  Additionally, the examiner indicated the Veteran's constant use of a cane and abnormal left lower extremity EMG findings.  The examiner noted his ability to work is impacted due to his inability to stand for prolonged periods of time or run, but answered "no" when asked if there was no effective function in the left lower extremity other than that which would be equally well served by amputation with prosthesis.  

In light of the evidence of record, the Board finds that staged increased ratings are warranted under DC 8520.  In allowing for application of DC 8520 over the entire appeal period, the Board emphasizes that the April 2014 VA examiner, who only diagnosed bilateral lower extremity tibial neuropathy, found that the sciatic nerve was involved in the Veteran's disability picture.  Moreover, the sciatic nerve, external popliteal nerve (common peroneal), musculotaneous nerve (superficial peroneal), anterior tibial nerve (deep peroneal), and posterior tibial nerve are part of the sciatic branch, and affect the same functions.  See M21-1, Part III, Subpart iv, 4.N.4.e.  A 20 percent rating is assigned for moderate incomplete paralysis from the date of service connection to April 4, 2014, based on abnormal EMG findings and the notations of severe constant pain and paresthesias and/or dysesthesias and moderate intermittent pain and numbness.  Beginning April 4, 2014, the criteria for a 40 percent rating for moderately severe incomplete paralysis are met, as that is when the Veteran first evidenced gait changes associated with his disability requiring regular use of a cane.  Subsequent dated evidence reflects the presence of foot drop/spasticity, which is consistent with the Veteran's more recent testimony as to weakness that sometimes causes him to drag and trip over his feet and/or fall.  Ratings in excess of the 20 and 40 percent assigned herein are not warranted, as there is no indication of muscular atrophy in the record, and with the exception of some mild findings of 4/5 left ankle muscle strength and some decreased sensation in the foot/toes demonstrated in 2017, strength, reflex and sensory testing has otherwise been normal throughout the appeal period.  To the extent the Veteran has testified that he has no remaining function of the foot, the Board affords more probative value of the VA examiners, who have specifically found that the Veteran's left lower extremity disability did not evidence no effective function other than that which would be equally well served by amputation with prosthesis.  

In assigning an increased staged ratings, the Board has changed the Veteran's DC to 8520, as to do so allows for a more favorable disability rating.  To compensate his disability under both 8520 and 8525 would constitute prohibited pyramiding.

      ii.  Extraschedular Evaluation
      
Regarding the issue of entitlement to an extraschedular rating for the combined effect of the Veteran's lower extremity disabilities, the Board emphasizes that a new rule passed by VA effective January 8, 2018, dictates that an extraschedular evaluation may not be assigned based on the combined effect of more than one service-connected disability.  See 82 Fed. Reg. 57, 830 (Dec. 8, 2017).  The new rule applies to all claims pending before VA on January 8, 2018, such as the instant case.  Id.  Thus, extraschedular consideration based upon the combined effect of the Veteran's multiple service-connected lower extremity disabilities is not warranted and is precluded by law.  See 38 C.F.R. §3.321 (b)(1); 

	iii.  TDIU

The Veteran is currently service-connected for a multitude of disabilities with bilateral pes planus rated as 50 percent disabling from July 9, 2008, and an overall combined rating of 80 percent from November 1, 2012; thus, the schedular criteria for a TDIU are met.  See 38 C.F.R. § 4.16(a)(2).

Initially, the Board notes that the Veteran did not return a completed VA Form 21-8940 to support his claim.  Notably, VA's Adjudication Procedures Manual requires a substantially complete VA Form 21-8940 to establish entitlement to a TDIU.  
See M21-1, IV.ii.2.F.2.b.  The Veteran testified that he was retired and most recently worked as a barber.  However, the Board is unable to ascertain the nature of any prior employment absent a completed VA Form 21-8940.

Moreover, although there is evidence of record to show the Veteran is unable to perform physical work that would require him to stand for prolonged periods of time due to his service-connected disabilities, there is nothing in the record that suggests the Veteran is precluded from sedentary employment.  Accordingly, given the lack of a completed VA Form 21-8940 and no indication that the Veteran is entirely precluded from obtaining a substantially gainful occupation (e.g. he can engage in a sedentary occupation), the Board finds that a TDIU is not warranted at this time.



ORDER

From September 12, 2011 to April 4, 2014, a 20 percent rating, but no higher, for the left lower extremity neurological disorder is granted.

A rating 40 percent, but no higher, for the left lower extremity neurological disorder is granted from April 4, 2014.

An extraschedular rating for the combined effect of the Veteran's lower extremity disabilities is denied.

A TDIU is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


